PER CURIAM.
Appellant seeks reversal of her conviction, pursuant to a guilty plea, of second degree murder for which she was sentenced to serve thirty years imprisonment. The Public Defender filed an Anders-type brief and appellant was given thirty days to file a supplemental brief, which she has failed to do.
We have carefully reviewed the record on appeal and the briefs filed herein and *416our consideration thereof requires a conclusion that no error was committed in the trial court. Accordingly, the judgment appealed herein is affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.